DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments directed to the double patenting rejection filed 4/5/2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 
Applicant’s arguments with respect to amended independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 11-13, 15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Penrose et al. (WO 2013/000967; relying on US 2014/0332014 as an English translation) and Nappi et al (US 2015/0296877), and further in view of Noda (US 2013/0081644).
Regarding claim 1-2, 4 13-14, 16,  Penrose teaches a mouthpiece (filter insert 30) attachable to a rod portion of a smoking article, the mouthpiece comprising an elongate cylindrical element arranged to be inserted into a corresponding recess 25
wherein the cylindrical element comprises an outer surface having at least one circumferentially extending raised area 34, and the at least one circumferentially extending raised area is arranged to provide a resistance to the movement of the cylindrical element within the recess (filter insert unit 30 is provided with several raised spots 34 arranged thereon to improve the frictional fit between the recess 25 of the filter 20 and the filter insert unit 30 [0098]), 
wherein the at least one circumferentially extending raised area has a first section with a first incline (depicted in annotated fig. 8) as it rises away from the outer surface of the cylindrical element and a second section with a second incline as it rises away from the outer surface of the cylindrical element (depicted in annotated fig. 8) and at least one raised area comprises at least one circumferentially extending raised area configured to engage with an inner surface of the corresponding recess to prevent or restrict air flow between the inner surface of the corresponding recess and the outer surface of the cylindrical element (a filter insert unit 30 with yet another alternative mechanical locking mechanism. The surface of the filter insert unit 30 is provided with several raised spots 34 arranged thereon to improve the frictional fit between the recess 25 of the filter 20 and the filter insert unit 30 [0098])

    PNG
    media_image1.png
    182
    499
    media_image1.png
    Greyscale
wherein the second section is arranged to be forward of the first section as the cylindrical element is inserted into the recess (depicted in annotated fig. 8), 
 




the circumferentially extending raised area extends around substantially the whole circumference of the cylindrical element (annotated fig. 8).


    PNG
    media_image2.png
    261
    364
    media_image2.png
    Greyscale
Penrose further disclose in another embodiment, adjacent first and second portions each extending partially along the length of the cylindrical element, the first portion being arranged to be inserted into the recess by a user; an annular element arranged around the second portion of the cylindrical element (annotated fig. 31A)
the mouthpiece having a larger external diameter at the second portion than the internal diameter of the recess and an internal diameter and/or length of the recess and an external diameter and/or length of the cylindrical element are arranged to substantially correspond such that at least a portion of the cylindrical element can be received within and substantially fill the recess (A filter insert unit 82 comprises thin insertable part 83, arranged to be inserted into a recess 25, and a thicker non-insertable 
    PNG
    media_image3.png
    245
    426
    media_image3.png
    Greyscale
part 84 [0128]).
Penrose further discloses in another embodiment in fig. 24 wherein the circumferentially extending raised area extends continuously around the whole circumference of the cylindrical element.
Penrose does not explicitly disclose wherein the gradient of the first incline is steeper than the gradient of the second incline and configured to engage with an inner surface of the corresponding recess to prevent or restrict air flow between the inner surface of the corresponding recess and the outer surface of the cylindrical element. However, Penrose teaches the raised areas improve frictional fit between the mouthpiece and the smoking article [0098] and Nappi teaches a cigarette filter wherein the shape of a component placed within a hollow tube may be selected to provide the desired level of friction [0021]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimize the shape of the raised areas of Penrose as a matter of routine experimentation to achieve the desired level of friction.
Penrose further disclose that the filter insert unit 30 (equivalent to claimed mouthpiece) may contain one or more flavourants in liquid form or in other forms such as granules, particles (equivalent to claimed particles of aerosol modifying additive) but is silent to the cylindrical element of the mouthpiece comprising a cavity. However 
Regarding claim 3, Penrose teaches the annular element comprises a wrapper forming at least part of the outer surface of the annular element (filter insert 30 may be wrapped circumferentially with a plugwrap or other Suitable material [0075])
Regarding claim 5-6, Penrose teaches an aerosol smoke modifying additive is distributed throughout the cylindrical element and/or annular element (insertable filter unit comprising a Smoke modifying Substance [0010]); wherein the aerosol smoke modifying additive is contained within at least one frangible capsule (stored in a frangible capsule contained within the insertable filter unit [0011]); wherein aerosol the smoke modifying additive comprises a botanical additive (botanicals or their derivatives, such as menthol, added to filter [0081]); wherein the aerosol smoke modifying additive comprises an adsorbent (The smoke modifying substance may comprise a carbon adsorbent [0014]); and/or wherein the additive is loaded on a thread extending through the cylindrical element and/or annular element (That the smoke modifying substance is in thread form
Regarding claim 7, Penrose teaches the annular element is attached to the cylindrical element using an adhesive (retaining means may comprise mechanical retaining means or may comprise an adhesive [0007]).
Regarding claim 11, Penrose teaches at least one raised area has a first section and a second section and wherein the second section is arranged to be forward of the first section as the cylindrical element is inserted into the recess (see rejection of claim 1), but does not explicitly teach the first section has a wider circumferential extent than the second section. How this a mere change in shape and is obvious to one skilled in the art at the time of the invention since it has been held that change in size and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 12, Penrose teaches a body of the cylindrical element comprises fibrous filtration material (The filter insertunit 30 may comprise a combination of a filtration material Such as cellulose acetate [0082]).
Regarding claim 15 and 21, Penrose teaches the cylindrical element comprises a wrapper forming at least part of the outer surface of the cylindrical element, and wherein the at least one circumferentially extending raised area is formed by embossing the wrapper on an outer surface of the cylindrical element (The wrapper may be embossed with raised areas being about 1 mm in size [0079] and the outer surface of the filter insert unit 30 [0119]).
Regarding claim 17,
Regarding claim 19-20, Penrose teaches that the at least one raised area is arranged to engage with an inner surface of the recess is an alternative mechanism locking means [0097]. The mechanical locking means configured to provide a resistance to removing the filter insert unit 30 so that accidentally removing the filter insert unit 30 is more difficult [0097]. Since resistance to the movement of the cylindrical element is a result affective variable of the arrangement of the raised areas.  It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have are optimized the mouthpiece of Penrose to correspond that of the claimed invention because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See MPEP § 2144.05II (B)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747             

/ERIC YAARY/Examiner, Art Unit 1747